1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     TERRELL TORRY TAYLOR,                           Case No. 2:21-cv-00948-RFB-DJA
5           Petitioner,                               ORDER
6            v.
7
      CALVIN JOHNSON, et al.,
8
            Respondents.
9

10

11          The Court screened the habeas petition in this action on June 21, 2021, pursuant
12   to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts,
13   and the Court ordered the petition served upon the respondents. See Order dated June
14   21, 2021 (ECF No. 3). The Court set a schedule for the respondents to appear and
15   respond to Taylor’s petition, and for further proceedings. See id.
16          The June 21 order was sent to the petitioner, Terrell Torry Taylor, but it was
17   returned to the Court, undelivered, possibly because Taylor’s inmate number (1194111)
18   was not included in his address (see ECF No. 5).
19          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to update the
20   docket for this case with Petitioner’s inmate number, such that it will appear in his address
21   in future mailings to him.
22          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send a copy
23   of the June 21 order (ECF No. 3) to Petitioner, with a copy of this order.
24

25          DATED THIS 2nd day of July, 2021.
26

27
                                               RICHARD F. BOULWARE,
28                                             UNITED STATES DISTRICT JUDGE
                                                  1
